DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 34, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 20, 34, and 37 is a relative term which renders the claims indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12, 13, 15, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0292094 to Swiegers et al.

	Regarding Claim 1, US2015/0292094 to Swiegers et al. (“SWIEGERS”) discloses an electrochemical cell fully capable of performing the claimed intended use of extracting hydrogen gas from a gas mixture (abstract and Fig. 3(b) electrochemical cell), the electrochemical cell comprising: a first gas diffusion electrode (Fig. 3b, gas permeable or breathable electrode 130) comprising a first non-conductive hydrophobic porous gas layer (Fig. 3b, hydrophobic pore layer 180, para. 130 teaches the hydrophobic porous surface layer may comprise PTFE or Goretex which is non-conductive as claimed) and a first conductive catalyst (Fig. 3(b) catalyst layer 150, para. 121 catalyst layers 150 are conductive); a second gas diffusion electrode comprising a second non-conductive hydrophobic porous gas layer and a second conductive catalyst (Fig. 3b, conductive catalyst layer 150 with second breathable or gas permeable electrode 140 and hydrophobic porous layer 180 para. 130); a liquid electrolyte in contact with the first conductive catalyst and the second conductive catalyst (Fig. 3(b) water electrolyte reservoir 100 comprises electrolyte in contact with catalyst layers 150); a first gas chamber adjacent to the first porous gas layer (Fig. 3b, cathode chamber 120, oxygen collection chamber) and containing a supplied gas; and a second gas chamber adjacent to the second porous gas layer and containing pure hydrogen gas (Fig. 3b, hydrogen collection chamber 110).  
	SWIEGERS is silent with respect to the first gas chamber’s supplied gas containing a mixture of hydrogen gas and a second gas, in chamber 120.

	Before the effective filing date of the instant Application, it would have been obvious to one of ordinary skill in the art to have modified SWIEGERS electrochemical cell to be utilized for electrolytic hydrogen purification from a hydrogen containing gas mixture as taught by LANGER. The motivation for doing so would have been to utilize a known process to produce a pure hydrogen stream useful for fuel in PEM and solid oxide fuel cells for example. This would have resulted in the claimed invention wherein the first gas chamber’s supplied gas containing a mixture of hydrogen gas and a second gas (as taught by LANGER, a gas mixture containing hydrogen enters the first chamber) and purified hydrogen in the other chamber (where the hydrogen ions diffuse and then recombine to create pure hydrogen gas as taught by LANGER).
	Regarding Claim 2, SWIEGERS modified in view of LANGER is relied upon as above with respect to the electrochemical cell of claim 1 (“modified SWIEGERS”), and 
	Regarding Claim 3, modified-SWIEGERS is relied upon as above with respect to the electrochemical cell of claim 2, and SWIEGERS further discloses wherein the electrolyte comprises an acid in an aqueous solution (para. 120, sulphuric acid solution). LANGER also discloses use of a sulfuric acid electrolyte (col. 3: lines 10-15).  
	Regarding Claim 5, modified-SWIEGERS is relied upon as above with respect to the electrochemical cell of claim 4, and SWIEGERS further discloses wherein the acid is H2SO4 (para. 120, sulphuric acid solution).  
	Regarding Claim 6, modified-SWIEGERS is relied upon as above with respect to the electrochemical cell of claim 1, and SWIEGERS further discloses wherein the first porous gas layer is expanded polytetrafluoroethylene (ePTFE) (para. 28, para. 38, ptfe; para. 90; para. 130).  
	Regarding Claim 7, modified-SWIEGERS is relied upon as above with respect to the electrochemical cell of claim 1, and SWIEGERS further discloses wherein the first conductive catalyst is part of a conductive layer separate from the first porous gas layer, the conductive layer contacting a surface of the porous gas layer in contact with the electrolyte (Fig. 3b and Fig. 4a, 4b; para. 20 spacer).  
	Regarding Claim 8, modified-SWIEGERS is relied upon as above with respect to the electrochemical cell of claim 1, and SWIEGERS further discloses the first catalyst or the second catalyst is directly supported on a portion of the respective porous gas layer (Fig. 2b, Fig. 4b Fig. 6a; para. 180).  
Claim 9, modified-SWIEGERS is relied upon as above with respect to the electrochemical cell of claim 1, and SWIEGERS further discloses wherein the first electrode may be structurally or compositionally different from the second electrode (para. 49 disclosing various structures and compositions for each of the electrodes).  In addition, LANGER discloses the first and second electrode may be structurally or compositionally the same, or different (col. 2 lines 65-72). Accordingly, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have selected materials that are structurally and or compositionally different from the each other for the first and second electrode. The motivation for doing so would have been to simply use a known configuration suitable for use in the electrochemical cell as taught by LANGER.
	Regarding Claim 10, modified-SWIEGERS is relied upon as above with respect to the electrochemical cell of claim 1, and SWIEGERS further discloses the first electrode is structurally and compositionally identical to the second electrode (para. 49 teaches the electrodes may comprise the same structure and composition). In addition, LANGER discloses the first and second electrode may be structurally or compositionally the same, or different (col. 2 lines 65-72). Accordingly, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have selected materials that are structurally and compositionally identical with each other for the first and second electrode. The motivation for doing so would have been to simply use a known configuration suitable for use in the electrochemical cell as taught by LANGER. 
Claim 12, modified-SWIEGERS is relied upon as above with respect to the electrochemical cell of claim 1, and SWIEGERS further discloses wherein the electrochemical cell further comprises an electrical power source electrically connected to the first and second electrodes (Fig. 9 through Fig. 14 illustrate electrolyzer cells requiring a power source where Fig. 14 depicts electrical connections to the cell). LANGER also teaches the cell may be coupled to a power source (Fig. 3, col. 4).  
	Regarding Claim 13, modified-SWIEGERS is relied upon as above with respect to the electrochemical cell of claim 1, and results in the claimed invention wherein the modified electrochemical cell of SWIEGERS in view of LANGER comprises a first electrode as an anode at which hydrogen gas is consumed by oxidation, and wherein the second electrode is a cathode at which hydrogen gas is produced by reduction (LANGER Fig. 2, Fig. 3, col. 3-4).
	Regarding Claim 15, modified-SWIEGERS is relied upon as above with respect to the electrochemical cell of claim 12, and SWIEGERS further discloses the cell comprising a mechanism for controlling pressures in the first and second gas chambers (para. 89, pressure control such that pressure does not exceed capillary pressure; para. 90 pressure is applied to the gases in the reactor; para. 97 pressure differential across the gas permeable materials is managed; para. 98 pressurized gases in the respective chambers).  
	Regarding Claim 19, modified-SWIEGERS is relied upon as above with respect to the electrochemical cell of claim 1, and SWIEGERS does not disclose wherein the second gas comprises natural gas.  However, LANGER discloses the mixture of hydrogen containing gas may comprise natural gas (col. 2 lines 30-35). Accordingly at 
	Regarding Claim 20, modified-SWIEGERS is relied upon as above with respect to Claim 1 and Claim 19, and SWIEGERS does not disclose wherein the hydrogen gas is present in a concentration of between about 5% and about 10%, by volume of the gas mixture.  LANGER is silent as to a hydrogen gas concentration within this range, however, LANGER expressly discloses that various mixtures in various amounts of hydrogen may be purified using the process. See abstract and e.g. Examples 1-5 at col. 5 and 6.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Before the earliest effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have further modified SWIEGERS to comprise a mixed gas stream containing hydrogen gas in a concentration within the claimed range. The motivation for doing so would have been to extract and purify the hydrogen in the gas mixture as taught by LANGER. Furthermore, nothing of record evidences criticality of the claimed range.
	Regarding Claim 21, SWIEGERS and LANGER are relied upon as above and modifying SWIEGERS as asserted above results in the claimed method of extracting hydrogen gas from a gas mixture, the method comprising the steps of: supplying a gas mixture containing hydrogen gas and a second gas to a first gas chamber of an electrochemical cell (SWIEGERS cell Fig. 3b chamber 120; LANGER Fig. 1 left chamber stream 1, Fig. 3 stream 35), the first gas chamber containing a first electrode having a first non-conductive hydrophobic porous gas layer and a first conductive catalyst electrically connected to a first terminal (as discussed above with respect to claim 1); applying an electric potential difference between the first terminal and a second terminal of the electrochemical cell (as taught by LANGER to drive the hydrogen extraction and diffusion, col. 3-4); wherein the second terminal is electrically connected 
	Regarding Claim 22, SWIEGER and LANGER are relied upon as above with respect to the method of claim 21, and SWIEGER further teaches the method further comprising extracting the pure hydrogen gas at a pressure greater than a pressure at which the gas mixture is supplied to the first gas chamber (para. 159 teaches it is desirable to extract the hydrogen at high pressures, greater than the supplied pressure).  
	Regarding Claim 23, SWIEGER and LANGER are relied upon as above with respect to the method of claim 21, and LANGER further teaches wherein the gas mixture comprises natural gas mixed with the hydrogen gas (col. 2 lines 20-35). Accordingly it would have been further obvious to have utilized a gas mixture comprising natural gas in the cell of SWIEGER in order to extract the hydrogen from the natural gas mixture stream as taught by LANGER.  
	Regarding Claim 24, SWIEGERS and LANGER are relied upon as above with respect to the method of claim 21, and SWIEGERS and LANGER are silent with respect to the gas mixture has a hydrogen gas concentration of less than 10% by volume of the gas mixture.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Before the earliest effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have further modified SWIEGERS to comprise a mixed gas stream containing hydrogen gas in a concentration within the claimed range. The motivation for doing so would have been to extract and purify the hydrogen in the gas mixture as taught by LANGER using a workable range of extractable hydrogen content. Furthermore, nothing of record evidences criticality of the claimed range.
Claims 25, 26, 28, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over SWIEGERS in view of US2007/0207370 to Kwak et al.

Regarding Claim 25, SWIEGERS is relied upon as above and SWIEGERS further teaches a fuel cell (para. 48) for generating electrical energy from a gas mixture comprising hydrogen gas (Fig. 3b, Fig. 13-14), the fuel cell comprising: 
	a first gas diffusion electrode comprising a first non-conductive hydrophobic porous gas layer and a first conductive catalyst; a second gas diffusion electrode comprising a second non-conductive hydrophobic porous gas layer and a second conductive catalyst; a liquid electrolyte in contact with the first conductive catalyst and the second conductive catalyst; a first gas chamber adjacent to the first porous gas layer and containing a first supplied gas mixture of hydrogen gas; and a second gas chamber adjacent to the second porous gas layer and containing a second gas mixture (each as discussed above with respect to Claim 1 and illustrated by Fig. 3b).  
	SWIEGERS is silent with respect to the first supplied gas being a mixture of hydrogen and another gas.
	KWAK discloses a fuel cell that directly feeds natural gas, or other hydrocarbon fuels, mixed with hydrogen (abstract, para. 50-52) to convert energy from the fuel stream and produce electricity (abstract, Fig. 2).
	Before the earliest effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the fuel cell of SWIEGERS to rely upon a mixed reactant fuel such as hydrogen and natural gas, as taught by KWAK, in order to convert the energy from the mixed stream to electricity. 
	Regarding Claim 26, SWIEGER further discloses the fuel cell of claim 25, wherein the electrolyte is an aqueous alkaline solution (para. 118, 120).  
Claim 28, SWIEGERS further discloses the fuel cell of claim 25 wherein the first porous gas layer is expanded polytetrafluoroethylene (ePTFE) (para. 28, para. 130, para. 161).  
	Regarding Claim 33, SWIEGERS modified in view of KWAK as asserted above with respect to the fuel cell of claim 25 results in the claimed invention wherein the first gas mixture comprises hydrogen gas and natural gas.
	Regarding Claim 34, SWIEGERS and KWAK are relied upon as above with respect to Claim 25, and SWIEGERS is silent with respect to wherein the first gas mixture comprises hydrogen gas in a concentration of between about 5% and about 10% by volume of the first gas mixture as claimed. 
	KWAK, as discussed above with respect to Claim 25, teaches the use of mixed fuels such as natural gas and hydrogen (para. 48-52).  KWAK does not disclose a particular hydrogen gas concentration in the mixture and does not disclose the claimed range.
	However, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have further modified SWIEGERS such that the mixed fuel stream provided to the fuel cell comprises a hydrogen gas concentration within the claimed range. The motivation for doing so would have been to use a workable range of hydrogen content in the mixed fuel in order to provide a fuel suitable for conversion to electrical energy in the fuel cell system, consistent with the mixed fuel electrochemical cell teachings of KWAK. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over SWIEGERS in view of KWAK and US2015/0143873 to Steiner et al.

	Regarding Claim 37, SWIEGERS discloses a method of generating electrical energy from a gas mixture, the method comprising: supplying a first gas mixture containing hydrogen gas to a first gas chamber of an electrochemical cell, the first gas chamber containing a first electrode having a first non-conductive hydrophobic porous gas layer and a first conductive catalyst electrically connected to a first terminal; supplying a second gas mixture containing oxygen gas to a second gas chamber of the electrochemical cell, the second gas chamber containing a second electrode having a second non-conductive hydrophobic porous gas layer and a second 
	SWIEGERS does not disclose (1) wherein the first gas mixture has a concentration of hydrogen less than about 10% and comprises a second gas; and (2) monitoring a concentration of hydrogen in the first gas mixture, and increasing a rate of supply of the gas mixture to the first electrode in response to detecting a decreased concentration of the hydrogen gas in the first gas mixture. 
	With respect to (1) KWAK teaches utilizing an electrochemical cell and mixture of hydrogen and natural gas to generate electrical energy, as discussed above with respect to Claim 25.
	Before the effective filing date it would have been obvious to one of ordinary skill in the art to have modified the fuel cell of SWIEGERS to comprise the first gas mixture comprises hydrogen gas and natural gas, the hydrogen having a concentration of hydrogen less than about 10% in order to utilize the hydrogen in the mixture to produce electricity. The motivation for doing so would have been to convert the mixed fuel to electrical energy as taught by KWAK and to utilize a workable range of hydrogen content in the stream as discussed above regarding Claim 25.
	With respect to (2) above, US2015/0143873 to Steiner et al. (“STEINER”) discloses a fuel cell that comprises a mixture of hydrogen and natural gas a fuel for electrical power generation wherein the flow rate of fuel to the PEM fuel cell 100 is controlled based on the hydrogen concentration in the fuel mixture (para. 13, para. 28, the shape of the current-voltage characteristic is dependent on the hydrogen content of 
	It would have been further obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have further modified SWIEGER method to comprise the natural gas and hydrogen mixture as the fuel, wherein the flow rate of the fuel is controlled based on the hydrogen concentration of the fuel mixture as taught by STEINER resulting in the claimed invention wherein monitoring a concentration of hydrogen in the first gas mixture, and increasing a rate of supply of the gas mixture to the first electrode in response to detecting a decreased concentration of the hydrogen gas in the first gas mixture. The motivation for doing so would have been to control the fuel cell current-voltage characteristic (dependent on hydrogen concentration as taught by STEINER) and to ensure avoid hydrogen depletion by providing maximum flow rate for a given hydrogen concentration as taught by STEINER.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729